DETAILED ACTION
This office action is in response to the amendment received on December 15, 2020. Claims 1, 4-16, 21-23 and 25-27 remain pending in the application and have been fully examined. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 10, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 5 and 21-23 and 25-27 are Finally rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frigo, Jr. (8813294).

under a first interpretation, the circular cross section is formed from the entire element (12) because it is defined as being “oblong” in shape and the term “oblong” is defined according to www.dictionary.com as being; “elongated, usually from the square or circular form” and because groove (30) is U-shaped, the oblong shape of element (12) would be formed from an elongated circular form because an elongated rectangular form would not fit within the U-shaped groove (30). Note; under a second interpretation the circular cross section is formed at upper and/or lower portions (see figure below) of element (12) because these portions are rounded thereby meeting the definition of the term “circular” which according to www.dictionary.com is defined as being; “round”) and providing a first curved outward facing surface (Figure 3) and removably bonded (at 36, Figure 4) to the head with an adhesive (Column 5, Lines 39-42); and a second cylindrical pad (12’) having a circular cross section along its length (similar to the first pad previously discussed above) and providing a second curved outward facing surface (Figure 3) and removably bonded to the head with an adhesive (Column 5, Lines 39-42) and disposed opposite from the first pad (Figure 4). 




[AltContent: textbox (Circular cross section portion along its length)]
[AltContent: textbox (Circular/round cross section portion 
along its length)][AltContent: ][AltContent: connector][AltContent: textbox (Length)][AltContent: arrow][AltContent: ]
    PNG
    media_image1.png
    802
    878
    media_image1.png
    Greyscale


In reference to claim 4, Frigo, Jr. discloses that the head includes a first rounded groove (30), the first pad is received in the first rounded groove (Figures 3 and 4), the head includes a second rounded groove (30’), and the second pad is received in the second rounded groove (Figures 3 and 4).

In reference to claim 5, Frigo, Jr. discloses a handle (80) extending from the head (Figure 5). 

or extends from the upper surface (28) through the connection of elements (46, 48 and 18 for the left side portion of the handle), a first cylindrical pad (12) having a circular cross section along its length (note; under a first interpretation, the circular cross section is formed from the entire element (12) because it is defined as being “oblong” in shape and the term “oblong” is defined according to www.dictionary.com as being; “elongated, usually from the square or circular form” and because groove (30) is U-shaped, the oblong shape of element (12) would be formed from an elongated circular form because an elongated rectangular form would not fit within the U-shaped groove (30). Note; under a second interpretation the circular cross section is formed at upper and/or lower portions (see figure below) of element (12) because these portions are rounded thereby meeting the definition of the term “circular” which according to www.dictionary.com is defined as being; “round”) and removably bonded to the head with an adhesive (Column 5, Lines 39-42) to provide a first curved outer surface (Figure 3) and a second g a circular cross section along its length (Figure 3) and removably bonded to the head with an adhesive (Column 5, Lines 39-42) to provide a first curved outer surface and disposed opposite from the first pad (Figure 3), wherein the lower surface (26) is raised relative to a first lowermost point of the first pad and a second lowermost point of the second pad (because the pads extend further from element 10 than the lower surface, Figure 3), wherein the first extension portion and the second extension portion are capable of being configured to be above the first pad and the second pad during use to provide a downward force on the first and the second pad because handle may be rotated/pivoted as needed by the user to place various components (including pads 12 and 12’) against the surface (Column 6, Lines 43-55).
[AltContent: textbox (Circular cross section along its length)]
[AltContent: connector][AltContent: textbox (Length)][AltContent: arrow][AltContent: ]
    PNG
    media_image1.png
    802
    878
    media_image1.png
    Greyscale


[AltContent: arrow][AltContent: textbox (Fourth curved outward 
facing surface)][AltContent: arrow][AltContent: textbox (Third curved outward 
facing surface)]
    PNG
    media_image2.png
    504
    657
    media_image2.png
    Greyscale

In reference to claim 23, Frigo, Jr. discloses that the first pad and the second pad are elongated in a first direction and are disposed opposite the head from one another in a second direction substantially perpendicular to the first direction, the second direction provides a head width from the first side surface (20) to the second side surface (24), and the first pad and the second pad, when bonded to the head, provide a tool width that is parallel with and greater than the head width (see figure below). 
[AltContent: textbox (Tool width)][AltContent: arrow][AltContent: connector][AltContent: textbox (Second direction)][AltContent: connector][AltContent: textbox (First direction)][AltContent: connector][AltContent: arrow][AltContent: connector][AltContent: arrow][AltContent: textbox (Head width)][AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: arrow]
    PNG
    media_image3.png
    474
    540
    media_image3.png
    Greyscale



In reference to claims 25 and 26, Frigo, Jr. discloses that the first cylindrical pad and second cylindrical pad are fixed against rotation when bonded to the head.

In reference to claim 27, Frigo, Jr. discloses that the lower surface (26) extends from an elongated edge (i.e. the lower edge of upper groove 30, Figure 2) of the first groove to an elongated edge (i.e. upper edge of groove 30’) the second groove, and the upper surface (28) and the lower surface (26) are not adjoining surfaces (Figures 2 and 4). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 7 are Finally rejected under 35 U.S.C. 103 as being unpatentable over Frigo, Jr. (8813294) in view of Dondurur et al. (8209812). 

In reference to claim 6, Frigo, Jr. discloses the claimed invention as previously mentioned above and further disclose that the first pad comprises a second material (i.e. foam) different from plastic, but lacks specifically disclosing, that the handle and the head comprise plastic. However, Dondurur et al. teach that it is old and well known in the art at the time the invention was made to form a handle (14 or 16 or 114) and a head (12 or 112) from plastic (Column 2, Lines 20-24 and 36-37, note; handle 14 or 16 has the same cross-hatch marks as element 12 and thus is formed from the same material, Figures 1-3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device, of Frigo, Jr., with the known technique of forming the handle and the head from plastic, as taught by Dondurur et al., and the results would have been predictable. In this situation, one could provide a more advantageous device which can be manufactured at a lower cost and which has the desired flexibility which allows a user to more easily maneuver the device over the surface being cleaned during normal operation. 

	
In reference to claim 7, Frigo, Jr. discloses that the first pad and the second pad are elongated in a first direction and are disposed opposite the head from one another in a second direction substantially perpendicular to the first direction (see figure below). 
[AltContent: textbox (Second direction)][AltContent: textbox (First direction)][AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: arrow]
    PNG
    media_image3.png
    474
    540
    media_image3.png
    Greyscale

Claim 8, is Finally rejected under 35 U.S.C. 103 as being unpatentable over Frigo, Jr. (8813294) in view of Dondurur et al. (8209812) and Beaumont (2013/0232715) or Chen (2014/0150815). 

In reference to claim 8, Frigo, Jr. discloses the claimed invention as previously mentioned above and further disclose that the first pad and the second pad are formed of one of an abrasive, a rubber, and/or a sponge material (Column 4, Lines 58-60 and Column 5, Lines 13-15) and teach that any reusable adhesive can be used (Column 3, Lines 43-46), but lacks specifically disclosing, that the adhesive comprises one or more of acrylics, silicones, epoxies, urethanes, and imides. However, Dondurur et al. teach that it is old and well known in the art at the time the invention was made to provide an adhesive formed from one or more of acrylics, silicones, epoxies, urethanes, and imides (see claim 35). And, Chen also teaches that it is old and well known in the art at the time the invention was made to provide an adhesive formed from one or more of acrylics, silicones, epoxies, urethanes, and imides (Paragraph 29). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed . 

Claim 9, is Finally rejected under 35 U.S.C. 103 as being unpatentable over Frigo, Jr. (8813294) in view of Beaumont (2013/0232715) or Chen (2014/0150815). 

In reference to claim 9, Frigo, Jr. discloses the claimed invention as previously mentioned above, but lacks specifically disclosing, that the adhesive comprises one or more of acrylics, silicones, epoxies, urethanes, and imides. However, Dondurur et al. teach that it is old and well known in the art at the time the invention was made to provide an adhesive formed from one or more of acrylics, silicones, epoxies, urethanes, and imides (see claim 35). And, Chen also teaches that it is old and well known in the art at the time the invention was made to provide an adhesive formed from one or more of acrylics, silicones, epoxies, urethanes, and imides (Paragraph 29). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device, of Frigo, Jr., with the known technique of forming the adhesive, as taught by Beaumont or Chen and the results would have been predictable. In this situation, one could provide a more advantageous device having the desired releasable engagement between the pad and the head . 
Response to Arguments
Applicant's arguments filed December 15, 2020 with respect to claims 1 and 21 have been fully considered but they are not persuasive. Applicant’s arguments, see pages 6-8, with respect to method claim 10 have been fully considered and are persuasive.  The previous rejection of claims 10-16 is hereby withdrawn. 
Applicant contends, “Claims 1 and 21 each require “a first cylindrical pad having a circular cross section along its length” and “a second cylindrical pad having a circular cross section along its length.” Frigo does not disclose these features. Frigo explicitly discloses that its insertable member 12 is “oblong shaped.” [Frigo, 5:18]. The rejection must be withdrawn. Further, not only does Frigo not anticipate the claims as set forth above, but a skilled person would not have modified Frigo’s pads to be cylindrical. Indeed, Frigo stresses the importance of its oblong shaped pads, noting that they “allow[] for ease of attachment to a comer edge as well as reaching into areas that are otherwise difficult to clean, such as the grout beneath a tile surface or the cleaning of an area where two surfaces intersect at right angles and for cleaning long lines of grout.” [Frigo, 5:18-22]. The oblong shaped pad further is accommodated by the U-shaped receptacle, also indicated as important for frictional engagement: “the melamine member 12 includes an engagement portion 36 that can be constructed and arranged to frictionally engage the U-shaped receptacle 30 by frictional engagement.” [Frigo, 5:28-33].” However, the examiner respectfully disagrees with under the first interpretation, the circular cross section is formed from the entire element (12) because element (12) is defined as being “oblong” in shape and the term “oblong” is defined according to www.dictionary.com as being; “elongated, usually from the square or circular form” and because groove (30) is U-shaped, the oblong shape of element (12) would be formed from an elongated circular form because an elongated rectangular form would not fit within the U-shaped groove (30). Second, the applicant does not disclose that the entire cross section shape of the pad is a circle along its length. Thus, under the second interpretation the circular cross section is formed at upper and/or lower portions (see figure previously shown above) of element (12) because these portions are rounded they meet the definition of the term “circular” which according to www.dictionary.com is defined as being; “round” and thus also meet the limitations of the claims. As a final note, Dondurur et al. (8209812, previously cited above) also show that it is known to provide pad (28) having a cross section along its length in the shape of a circle (Figure 2b) and includes a handle (16) directly extending from an upper surface (18) of head (12, Figure 2b). The examiner recommends that the applicant amend claims 1 and 21 with additional limitations pertaining to, “a handle directly extending from the upper surface of said head, wherein said head being configured to be completely received within said slot of a gas engine, such that a first extension portion which defines a first side surface extending from the first groove to the upper surface and a second extension portion which defines a second side surface extending from the second groove to the upper surface provide a downward force on the first pad and the second pad as said tool head is moved along the slot in the axial direction” in order to overcome the prior art of record. 
Allowable Subject Matter
Claims 10-16 are allowed.
The following is an examiner's statement of reasons for allowance: The present invention pertains to a method of finishing a slot in a gas turbine engine. It is the examiner's opinion that the art of record considered as a whole, alone or in combination, neither anticipates nor renders obvious of; inserting a tool into a slot in a gas engine, wherein said slot is elongated in an axial direction with respect to an engine central longitudinal axis…, a head configured to be received on the slot…, and the moving includes applying a downward force on the head, such that a first extension portion of the head above the first pad compresses the first pad and a second extension portion of the head above the second pad compresses the second pad, and moving the tool along the slot in the axial direction, together in combination with the rest of the limitations of the independent claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682.  The examiner can normally be reached on M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723